DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. DE 102019209293.4, filed on 07/23/2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/15/2020 was filed and made of record.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 are directed to abstract idea without significantly more.
Regarding to claim 1
Under step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: process, machine, manufacture, or composition of matter.  The above claims are considered to be in a statutory category (machine).
In step 2A prong 1: this part of the eligible analysis evaluates whether the claim recites a judicial exception.  Claim 1 recites “calculate absolute magnitudes of differences between all possible pairs of the sensor signal values; and determine the output signal value taking the calculated absolute magnitudes into consideration”.
The limitation of calculating absolute magnitudes of differences between all possible pairs of the sensor signal values, as drafted, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “a computing device” nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the “a computing device”, “calculating” in the context of this claim encompasses the user manually calculating the absolute magnitudes of differences between all possible pairs.
Similarly, the limitation of determining the output signal value taking the calculated absolute magnitudes into consideration, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  For example, but for the “a computing device, “determining” in the context of this claim encompasses the user thinking that the output signal value should be based on the calculated absolute magnitudes. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A Prong 2: this part of the eligible analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception.  Claim 1 recites additional elements: “a device for generating an output signal value making use of sensor signal values of at least three redundant sensors; a computing device configured”.
“ A device; a computing device, redundant sensor”, Examiner considers this as additional element is merely using a computer as a tool to perform abstract idea (MPEP 2106.05(f))
 “generating an output signal value making use of sensor signal values of at least three redundant sensors” is a step of outputting result of the algorithm.  The additional element add insignificant extra-solution activity to the abstract idea (See MPEP 2106.05(g).
Accordingly, the additional element do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim therefore, is directed to the abstract idea.
Step 2B, claim 1 does not contain additional element that is sufficient to amount significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements is either merely using a computing device to perform abstract idea or adding insignificant extra-solution activity to the abstract idea.
Accordingly, the additional element does not amount significantly more than the abstract idea of itself therefore claim 1 is not patent eligible under 35 USC 101.
Regarding to claims 2-3, 5, 7, and 12 the claims further extend the abstract idea of claim 1 without contain additional element that as a whole cannot  integrate the abstract idea of the claims into a practical application (i.e. Step 2A Prong 2) nor contain additional that can amount significantly more than the abstract idea of itself.  Therefore claims 2-3, 5 and 7 are not patent eligible under 35 USC 101.
Regarding to claims 4, 6, 8-9, this part of the eligible analysis evaluates whether the claim recites a judicial exception.  Claims 4, 6, and 8-9 recites limitation which have Broadest Reasonable Interpretation (BRI) that requires performing an arithmetic calculation.  This limitation therefore recites a mathematical calculation.  For example, claims 4, 6, 8-9 recite formula to calculate absolute magnitudes of sensor signal values.  Therefore, the limitation of claim 1 falls into the “mathematical concept” grouping of abstract idea.  The claims do not recite additional elements that are sufficient to amount significantly more than the judicial exception.  Therefore, claims 4, 6 and 8-9 are not patent eligible  under 35 USC 101.
Regarding to claim 13-14, the claim contains additional “wherein the sensors and the device are integrated into a circuit; wherein the sensors are integrated into a sensor circuit and the device is implemented in an external microcontroller”.  However, in step 2A prong 2 and step 2B, the limitation is considered as an additional element is merely using a computer as a tool to perform abstract idea (MPEP 2106.05(f)).  The claim does not contain any additional element that can amount significantly more than the abstract idea of itself.
Regarding to claim 10
Under step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: process, machine, manufacture, or composition of matter.  The above claims are considered to be in a statutory category (machine).
In step 2A prong 1: this part of the eligible analysis evaluates whether the claim recites a judicial exception.  Claim 10 recites “ascertain for each signal value a deviation between the sensor signal value and a mean value of all the other sensor signal values; determine the sensor signal value for which the largest deviation was ascertained; and determine the output signal value, wherein the sensor signal value for which the largest deviation has been ascertained is not taken into consideration in the determination of the output signal value”.
The limitation of ascertaining, as drafted, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “a computing device” nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the “a computing device”, “ascertain for each signal value a deviation between the sensor signal value and a mean value of all the other sensor signal values” in the context of this claim encompasses the user mentally observing the deviation between sensor and mean values of all sensors.
Similarly, the limitation of determining, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.
For example, but for the “a computing device, “determine the sensor signal value for which the largest deviation was ascertained; and determine the output signal value, wherein the sensor signal value for which the largest deviation has been ascertained is not taken into consideration in the determination of the output signal value” in the context of this claim encompasses the user thinking that the output signal value should be based on the calculated absolute magnitudes. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A Prong 2: this part of the eligible analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception.  Claim 1 recites additional elements: “device for generating an output signal value making use of sensor signal values of at least three redundant sensors; a computing device configured”.
“ A device; a computing device, redundant sensors”, Examiner considers this as additional element is merely using a computer as a tool to perform abstract idea (MPEP 2106.05(f))
 “generating an output signal value making use of sensor signal values of at least three redundant sensors” is a step of outputting result of the algorithm.  The additional element add insignificant extra-solution activity to the abstract idea (See MPEP 2106.05(g).
Accordingly, the additional element do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim therefore, is directed to the abstract idea.
Step 2B, claim 10 does not contain additional element that is sufficient to amount significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements is either merely using a computing device to perform abstract idea or adding insignificant extra-solution activity to the abstract idea.
Accordingly, the additional element does not amount significantly more than the abstract idea of itself therefore claim 10 is not patent eligible under 35 USC 101.
Regarding to claim 11, this part of the eligible analysis evaluates whether the claim recites a judicial exception.  Claim 11 recites limitation which have Broadest Reasonable Interpretation (BRI) that requires performing an arithmetic calculation.  This limitation therefore recites a mathematical calculation.  For example, claim 11 recite formula to calculate absolute magnitudes of sensor signal values.  Therefore, the limitation of claim 11 falls into the “mathematical concept” grouping of abstract idea.  The claims do not recite additional elements that are sufficient to amount significantly more than the judicial exception.  Therefore, claim 11 are not patent eligible  under 35 USC 101.
Regarding to claim 15
Under step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: process, machine, manufacture, or composition of matter.  The above claims are considered to be in a statutory category (process).
In step 2A prong 1: this part of the eligible analysis evaluates whether the claim recites a judicial exception.  Claim 1 recites “calculating absolute magnitudes of differences between all possible pairs of the sensor signal values; and determining the output signal value taking the calculated absolute magnitudes into consideration”.
The limitation of calculating absolute magnitudes of differences between all possible pairs of the sensor signal values, as drafted, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “a computing device” nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the “a computing device”, “calculating” in the context of this claim encompasses the user manually calculating the absolute magnitudes of differences between all possible pairs.
Similarly, the limitation of determining the output signal value taking the calculated absolute magnitudes into consideration, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  For example, but for the “a computing device, “determining” in the context of this claim encompasses the user thinking that the output signal value should be based on the calculated absolute magnitudes. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A Prong 2: this part of the eligible analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception.  Claim 1 recites additional elements: “a device for generating an output signal value making use of sensor signal values of at least three redundant sensors; a computing device configured”.
“ Three redundant sensors”, Examiner considers this as additional element is merely using a computer as a tool to perform abstract idea (MPEP 2106.05(f))
 “generating an output signal value making use of sensor signal values of at least three redundant sensors” is a step of outputting result of the algorithm.  The additional element add insignificant extra-solution activity to the abstract idea (See MPEP 2106.05(g).
Accordingly, the additional element do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim therefore, is directed to the abstract idea.
Step 2B, claim 1 does not contain additional element that is sufficient to amount significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements is either merely using a computing device to perform abstract idea or adding insignificant extra-solution activity to the abstract idea.
Accordingly, the additional element does not amount significantly more than the abstract idea of itself therefore claim 15 is not patent eligible under 35 USC 101.
Regarding to claims 16-20 the claims further extend the abstract idea of claim 1 without contain additional element that as a whole cannot  integrate the abstract idea of the claims into a practical application (i.e. Step 2A Prong 2) nor contain additional that can amount significantly more than the abstract idea of itself.  Therefore claims 16-20 are not patent eligible under 35 USC 101.
Regarding to claim 20
Under step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: process, machine, manufacture, or composition of matter.  The above claims are considered to be in a statutory category (process).
In step 2A prong 1: this part of the eligible analysis evaluates whether the claim recites a judicial exception.  Claim 20 recites “ascertain for each signal value a deviation between the sensor signal value and a mean value of all the other sensor signal values; determine the sensor signal value for which the largest deviation was ascertained; and determine the output signal value, wherein the sensor signal value for which the largest deviation has been ascertained is not taken into consideration in the determination of the output signal value”.
The limitation of ascertaining, as drafted, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “a computing device” nothing in the claim element precludes the step from practically being performed in the mind.  For example, “ascertain for each signal value a deviation between the sensor signal value and a mean value of all the other sensor signal values” in the context of this claim encompasses the user mentally observing the deviation between sensor and mean values of all sensors.
Similarly, the limitation of determining, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.
For example, but for the “a computing device, “determine the sensor signal value for which the largest deviation was ascertained; and determine the output signal value, wherein the sensor signal value for which the largest deviation has been ascertained is not taken into consideration in the determination of the output signal value” in the context of this claim encompasses the user thinking that the output signal value should be based on the calculated absolute magnitudes. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A Prong 2: this part of the eligible analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception.  Claim 1 recites additional elements: “a method for generating an output signal value making use of sensor signal values of at least three redundant sensors”.
“ Three redundant sensors”, Examiner considers this as additional element is merely using a computer as a tool to perform abstract idea (MPEP 2106.05(f))
 “generating an output signal value making use of sensor signal values of at least three redundant sensors” is a step of outputting result of the algorithm.  The additional element add insignificant extra-solution activity to the abstract idea (See MPEP 2106.05(g).
Accordingly, the additional element do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim therefore, is directed to the abstract idea.
Step 2B, claim 1 does not contain additional element that is sufficient to amount significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements is either merely using a computing device to perform abstract idea or adding insignificant extra-solution activity to the abstract idea.
Accordingly, the additional element does not amount significantly more than the abstract idea of itself therefore claim 20 is not patent eligible under 35 USC 101.
Regarding to claim 21 the claims further extend the abstract idea of claim 15 without contain additional element that as a whole cannot  integrate the abstract idea of the claims into a practical application (i.e. Step 2A Prong 2) nor contain additional that can amount significantly more than the abstract idea of itself.  Therefore claim 21 is not patent eligible under 35 USC 101.
Claim 21 recites “A computer program product with instructions which, when they are executed on a computer, carry out a method according to one of claims 15”, and the Claim’s language does not comply with the requirements of MPEP 2106.01.1. Since “computer-readable instructions”, "computer program" or "software", “a computer product”  is merely a set of instructions. Computer program is data structure. Data structures not claimed as computer or machine executed instructions embodied in non-transitory computer-readable medium or machine-readable memory device(s) are descriptive material per se and are not statutory because they are not capable of causing functional change in the computer or machine. See, e.g., Warmerdam, 33 F.3d at 1361, 31 USPQ2d at 1754 (claim to a data structure per se held nonstatutory). Therefore, since the claimed computer program product fails to recite the language such as a non-transitory computer readable medium is encoded/stored with instructions when executed by a processor/computer perform the following functions of the claim then the Applicant(s) have not complied with 35 U.S.C 101, and claim 21 is interpreted as software claim which is non-statutory (claim(s) does/do not fall within at least one of the four patent eligible subject matter). Software, or logic, or any type of “functional descriptive material”, is not statutory when claimed as descriptive material, per se. See MPEP 2106 - Patent Subject Matter Eligibility, MPEP 2111.05 - Functional and Nonfunctional Descriptive Material, and MPEP 2111.05.111 -Machine-Readable Media

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“A device for generating”, “a computing device” in claims 1, 10.
“The/A computing device” in claims 2-11
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
In Applicant’s publication US 2020/0408564, paragraph [0108] discloses “a device” can comprise a central processing unit, CPU, a microprocessor and/or any desired hardware device that is suitable for carrying out commands that are stored on a machine-readable medium.  In paragraph [0100], Applicant discloses “the computing device” can be implemented using any appropriate circuit structures, for example microprocessor circuits, ASIC circuits, CMOS circuits and the like. In examples, the computing device can be implemented as a combination of hardware structures and machine-readable commands.
Specification
The disclosure is objected to because of the following informalities:
Page 10 line 9; page 16 line 10, Applicant cites a formula “dXij = Xi – Xj  with i= 1,…, n-1, j = i + 1,…, n”. However, this formula does not address a pair of  dX13 = X1 – X3 as shown in fig.3
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5, 7, 12-19 and 21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding to claims 1 and 15, Applicant recited “calculate[ing] absolute magnitudes of differences between all possible pairs of the sensor signal values”.  It is not clear to Examiner that the calculation of the absolute magnitude of differences is between one pair to another pair all other possible pairs (Example – differences between dX12 and dX23, dX23 and dX13; and dX12 and dX13) or the differences between sensors within a pair (Ex: X1 -X2 of pair dX12) of all possible pairs.  For examining on the merit, Examiner interprets the claim as “calculates absolute magnitudes of the differences for each pair of sensor signal values for all possible pairs.”
Claims 4, 6, 8-9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant a formula “dXij = Xi – Xj  with i= 1,…, n-1, j = i + 1,…, n”. However, this formula does not address a pair of  dX13 = X1 – X3 as shown in fig.3

Claim Objections
Claims 13 objected to because of the following informalities:  line 1 should be changed to “The sensor system as in claim 12”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 12, 15-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kasinathan (An artificial Network Approach for the discordance Sensor Data Validation for SCRAM Parameter).
Regarding to claim 1, Kasinathan teaches a device (Fig.2 ANN based Discordance Supervision  & sensor validation) for generating an output signal value making use of sensor signal values of at least three redundant sensors (Fig.2 Sensors A, B and C), with the following features: (Abstract - discordance supervision system is envisaged, to monitor the discordance among the SCRAM signal sensors and generate the alarm when discordance occurs. If discordance occurs, the sensor data validation is necessary to justify the discordance. The sensor data validation by knowledge based approach is simple and reliable. The discordance data is obtained from SCRAM signals. To validate these sensors data value, a neural network based approach is used).
a computing device (Fig. 2 Process computer) that is configured to:
calculate absolute magnitudes of differences between all possible pairs of the sensor signal values; (Fig. 2; ¶ II Theory - Using sensor data the absolute differences for A,B,C have been calculated, as X1 = (A~B): X2 = (B~C): X3 = (C~A))
determine the output signal value taking the calculated absolute magnitudes into consideration (¶ II Theory - Dynamic discordance threshold calculated using equation (1), is compared with absolute differences, to predict the discordance of sensor data as per the algorithm)
Regarding to claim 2, Kasinathan teaches the device as claim in claim 1.  Kasinathan further teaches wherein the computing device is configured to:
compare each of the calculated absolute magnitudes with a threshold value; (¶ II Theory - Dynamic discordance threshold calculated using equation (1), is compared with absolute differences, to predict the discordance of sensor data as per the algorithm)
check, for each sensor signal value, whether the absolute magnitudes calculated making use of this sensor signal value exceed the threshold value, and mark the sensor signal value as valid if not all the absolute magnitudes calculated making use of the sensor signal value exceed the threshold value,  (¶ II Theory - X1 > Td or X2 > Td or X3 > Td.  Finally, absolute difference of X1, X2, X3 values should not exceed with discordance threshold limit. If due to any reasons the deviation occurs, the sensor data is identified as discordance, which is treated as noisy or drift in sensor and associated sensor data path - ). 
mark the sensor signal value as invalid if all the absolute magnitudes calculated making use of the sensor signal value exceed the threshold value; (¶ II Theory - X1 > Td or X2 > Td or X3 > Td.  Finally, absolute difference of X1, X2, X3 values should not exceed with discordance threshold limit. If due to any reasons the deviation occurs, the sensor data is identified as discordance, which is treated as noisy or drift in sensor and associated sensor data path).
determine the output signal value making use of the sensor signal values that are marked as valid (¶ III Neural Network for Discordance sensor data validation - The input layer has three inputs corresponding to the three sensor inputs. The output is the alarm, in 1’s and 0’s, corresponding to presence of discordance or no-discordance respectively.)
Regarding to claim 12, Kasinathan teaches sensor system with the following features (Fig. 2): at least three redundant sensors that are designed to output sensor signal values (Fig.2 Sensors A, B and C); and a device as claimed in one of claims 1 that is designed to generate the output signal making use of the sensor signal values (as rejection as claim 1 above)
Regarding to claim 15, Kasinathan teaches a method for generating an output signal value making use of sensor signal values of at least three redundant sensors (Fig.2 Sensors A, B and C), with the following features comprising:
calculation of calculating absolute magnitudes of differences between all possible pairs of the sensor signal values; (Fig. 2; ¶ II Theory - Using sensor data the absolute differences for A,B,C have been calculated, as X1 = (A~B): X2 = (B~C): X3 = (C~A))
determination of determining the output signal value taking the calculated absolute magnitudes into consideration. (¶ II Theory - Dynamic discordance threshold calculated using equation (1), is compared with absolute differences, to predict the discordance of sensor data as per the algorithm)
Regarding to claim 16, Kasinathan teaches the method as claimed in claim 15, further comprising:
comparison of comparing each calculated absolute magnitude with a threshold value; (¶ II Theory - Dynamic discordance threshold calculated using equation (1), is compared with absolute differences, to predict the discordance of sensor data as per the algorithm X1>Td or X2>Td or X3>Td)
checking for each sensor signal value whether all of the absolute magnitudes calculated making use of the sensor signal exceed the threshold value; (¶ II Theory - Dynamic discordance threshold calculated using equation (1), is compared with absolute differences, to predict the discordance of sensor data as per the algorithm X1>Td or X2>Td or X3>Td)
marking the sensor signal value as valid if not all the absolute magnitudes calculated making use of the sensor signal value exceed the threshold value, marking the sensor signal value as invalid if all the absolute magnitudes calculated making use of this sensor signal value exceed the threshold value (¶ II Theory - X1 > Td or X2 > Td or X3 > Td.  Finally, absolute difference of X1, X2, X3 values should not exceed with discordance threshold limit. If due to any reasons the deviation occurs, the sensor data is identified as discordance, which is treated as noisy or drift in sensor and associated sensor data path - )
determining the output signal value making use of the sensor signal values that are marked as valid, wherein sensor signal values that are marked as invalid are not taken into consideration (¶ III Neural Network for Discordance sensor data validation - The input layer has three inputs corresponding to the three sensor inputs. The output is the alarm, in 1’s and 0’s, corresponding to presence of discordance or no-discordance respectively.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3, 5, 10, 17-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasinathan (An artificial Network Approach for the discordance Sensor Data Validation for SCRAM Parameter) as applied to claims 1-2, 15 above, and further in view of  Wei (CN102914360).
Regarding to claim 3, Kasinathan teaches the device as claimed in claim 2.  Kasinathan fails to teaches configured to determine the output signal value as a mean value of all the sensor signal values that have been marked as valid.
Wei teaches
determine the output signal value as a mean value of all the sensor signal values that have been marked as valid. (¶0027-0029 – only take the average if the sensor inputs within ranges).
It would have been obvious to ordinary skill in the art before the effective filling date of claimed invention to have modified the invention to include the teaching of calculating the average of sensor signals.  Averaging multiple measurements can reduce the variation associated with an individual measurement. If the measurements are accurate, if there is no systematic error, but just random error, then averaging multiple measurements will improve the closeness of the composite measurement to the true value.
Regarding to claim 5, Kasinathan teaches the device as claimed in claim 1.  Kasinathan further teaches compare each of the ascertained calculated absolute magnitudes with a threshold value. (¶ II Theory - X1 > Td or X2 > Td or X3 > Td.  Finally, absolute difference of X1, X2, X3 values should not exceed with discordance threshold limit. If due to any reasons the deviation occurs, the sensor data is identified as discordance, which is treated as noisy or drift in sensor and associated sensor data path)
Kasinathan fails to teach to calculate mean values of all possible pairs of sensor signal values; and to take mean values of pairs of sensor signal values whose absolute magnitude does not exceed the threshold value into consideration when determining the output signal value, and not to take mean values of pairs of sensor signal values whose absolute magnitude exceeds the threshold value into consideration when determining the output signal value.
Wei teaches
to calculate mean values of all possible pairs of sensor signal values (¶0027-0029) ; 
to take mean values of pairs of sensor signal values whose absolute magnitude does not exceed the threshold value into consideration when determining the output signal value, and not to take mean values of pairs of sensor signal values whose absolute magnitude exceeds the threshold value into consideration when determining the output signal value. (¶0027-0029 – only take the average if the sensor inputs within ranges).
Wei only teaches calculating average for a single pair.  However, it would be obvious to ordinary skill in the art that the same calculation can be applied to other pair as taught by Kasinathan or the applicant’s claimed invention.
It would have been obvious to ordinary skill in the art before the effective filling date of claimed invention to have modified the invention to include the teaching of calculating the average of sensor signals.  Averaging multiple measurements can reduce the variation associated with an individual measurement. If the measurements are accurate, if there is no systematic error, but just random error, then averaging multiple measurements will improve the closeness of the composite measurement to the true value.
Regarding to claim 10, Kasinathan teaches a device (Fig.2 ANN based Discordance Supervision  & sensor validation) for generating an output signal value making use of sensor signal values of at least three redundant sensors, (Fig.2 Sensors A, B and C) with comprising: (Abstract)
a computing device (Fig. 2 Process computer) that is configured to:
ascertain for each signal value a deviation between the sensor signal value (Fig. 2; ¶ II Theory - Using sensor data the absolute differences for A,B,C have been calculated, as X1 = (A~B): X2 = (B~C): X3 = (C~A));
determine the sensor signal value for which the largest deviation was ascertained; (¶ II Theory - X1 > Td or X2 > Td or X3 > Td.  Finally, absolute difference of X1, X2, X3 values should not exceed with discordance threshold limit. If due to any reasons the deviation occurs, the sensor data is identified as discordance, which is treated as noisy or drift in sensor and associated sensor data path) and
determine the output signal value, wherein the sensor signal value for which the largest deviation has been ascertained is not taken into consideration in the determination of the output signal value (¶ II Theory - X1 > Td or X2 > Td or X3 > Td.  Finally, absolute difference of X1, X2, X3 values should not exceed with discordance threshold limit. If due to any reasons the deviation occurs, the sensor data is identified as discordance, which is treated as noisy or drift in sensor and associated sensor data path).
Kasinathan fails to teach a mean value of all the other sensor signal values.
Wei teaches
a mean value of all the other sensor signal values (¶0027-0029 – only take the average if the sensor inputs within ranges).  Wei only teaches calculating average for a single pair.  However, it would be obvious to ordinary skill in the art that the same calculation can be applied to other pair as taught by Kasinathan or the applicant’s claimed invention
It would have been obvious to ordinary skill in the art before the effective filling date of claimed invention to have modified the invention to include the teaching of calculating the average of sensor signals.  Averaging multiple measurements can reduce the variation associated with an individual measurement. If the measurements are accurate, if there is no systematic error, but just random error, then averaging multiple measurements will improve the closeness of the composite measurement to the true value.
Regarding to claim 17, Kasinathan teaches the method as claimed in claim 16.  Kasinathan fails to teach wherein the output signal value is determined as a mean value of all the sensor signal values that have been marked as valid.
Wei teaches
wherein the output signal value is determined as a mean value of all the sensor signal values that have been marked as valid. (¶0027-0029 – only take the average if the sensor inputs within ranges).  Wei only teaches calculating average for a single pair.  However, it would be obvious to ordinary skill in the art that the same calculation can be applied to other pair as taught by Kasinathan or the applicant’s claimed invention.
It would have been obvious to ordinary skill in the art before the effective filling date of claimed invention to have modified the invention to include the teaching of calculating the average of sensor signals.  Averaging multiple measurements can reduce the variation associated with an individual measurement. If the measurements are accurate, if there is no systematic error, but just random error, then averaging multiple measurements will improve the closeness of the composite measurement to the true value.
Regarding to claim 18, Kasinathan teaches the method as claimed in claim 16.  Kasinathan further teaches comparing of the calculated absolute magnitudes with a threshold value; (¶ II Theory - Dynamic discordance threshold calculated using equation (1), is compared with absolute differences, to predict the discordance of sensor data as per the algorithm)
calculating values of all possible pairs of sensor signal values; (¶ II Theory - X1 > Td or X2 > Td or X3 > Td.  Finally, absolute difference of X1, X2, X3 values should not exceed with discordance threshold limit. If due to any reasons the deviation occurs, the sensor data is identified as discordance, which is treated as noisy or drift in sensor and associated sensor data path)
Kasinathan fails to teach taking mean values of pairs of sensor signal values whose absolute magnitude does not exceed the threshold value into consideration when determining the output signal value, and not taking mean values of pairs of sensor signal values whose absolute magnitude exceeds the threshold value into consideration when determining the output signal value.
Wei teaches
taking mean values of pairs of sensor signal values whose absolute magnitude does not exceed the threshold value into consideration when determining the output signal value, and not taking mean values of pairs of sensor signal values whose absolute magnitude exceeds the threshold value into consideration when determining the output signal value (¶0027-0029 – only take the average if the sensor inputs within ranges).  Wei only teaches calculating average for a single pair.  However, it would be obvious to ordinary skill in the art that the same calculation can be applied to other pair as taught by Kasinathan or the applicant’s claimed invention
It would have been obvious to ordinary skill in the art before the effective filling date of claimed invention to have modified the invention to include the teaching of calculating the average of sensor signals.  Averaging multiple measurements can reduce the variation associated with an individual measurement. If the measurements are accurate, if there is no systematic error, but just random error, then averaging multiple measurements will improve the closeness of the composite measurement to the true value.
Regarding to claim 20, Kasinathan teaches a method for generating an output signal value making use of sensor signal values of at least three redundant sensors, (Fig.2 Sensors A, B and C) comprising: (Abstract)
ascertaining for each signal value a deviation between a respective sensor signal value (Fig. 2; ¶ II Theory - Using sensor data the absolute differences for A,B,C have been calculated, as X1 = (A~B): X2 = (B~C): X3 = (C~A));
determining a sensor signal value, of the sensor signal values, for which the largest deviation was ascertained; (¶ II Theory - X1 > Td or X2 > Td or X3 > Td.  Finally, absolute difference of X1, X2, X3 values should not exceed with discordance threshold limit. If due to any reasons the deviation occurs, the sensor data is identified as discordance, which is treated as noisy or drift in sensor and associated sensor data path) and
determining the output signal value, wherein the sensor signal value for which the largest deviation has been ascertained is not taken into consideration in the determination of the output signal value (¶ II Theory - X1 > Td or X2 > Td or X3 > Td.  Finally, absolute difference of X1, X2, X3 values should not exceed with discordance threshold limit. If due to any reasons the deviation occurs, the sensor data is identified as discordance, which is treated as noisy or drift in sensor and associated sensor data path).
Kasinathan fails to teach a mean value of all the other sensor signal values.
Wei teaches
a mean value of all the other sensor signal values (¶0027-0029 – only take the average if the sensor inputs within ranges).  Wei only teaches calculating average for a single pair.  However, it would be obvious to ordinary skill in the art that the same calculation can be applied to other pair as taught by Kasinathan or the applicant’s claimed invention
It would have been obvious to ordinary skill in the art before the effective filling date of claimed invention to have modified the invention to include the teaching of calculating the average of sensor signals.  Averaging multiple measurements can reduce the variation associated with an individual measurement. If the measurements are accurate, if there is no systematic error, but just random error, then averaging multiple measurements will improve the closeness of the composite measurement to the true value.

Claim(s) 13-14 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasinathan (An artificial Network Approach for the discordance Sensor Data Validation for SCRAM Parameter) as applied to claims 12 and 15above, and further in view of  Soohoo (US 2016/0109557)
Regarding to claim 13, Kasinathan teaches the system as claimed in claim 12.  Kasinathan fails to teach wherein the sensors and the device are integrated into a circuit.
Soohoo teaches
wherein the sensors and the device are integrated into a circuit. (¶0038-0039)
It would have been obvious to ordinary skill in the art before the effective filling date of claimed invention to have modified the invention to include the teaching of integrated circuit.  The integrated circuit can offer greater performance, lower power, higher voltage, and also reduce the footprint of materials and increased reliability. 
Regarding to claim 14, Kasinathan teaches the system as claimed in claim 12.  Kasinathan fails to teach wherein the sensors are integrated into a sensor circuit and the device is implemented in an external microcontroller.
Soohoo teaches
wherein the sensors and the device are integrated into a circuit. (Fig.1, ¶0016)
It would have been obvious to ordinary skill in the art before the effective filling date of claimed invention to have modified the invention to include the teaching of separating controller and sensor system.  By separating controller from sensor, the user can control the sensor remotely and allow user to place sensors in any places in a hazard environment.
Regarding to claim 21, Kasinathan teaches a method according claim 15 (same rejection as claim 15 above).  Kasinathan fails to teach a computer program product with instructions which, when they are executed on a computer.
Soohoo teaches
a computer program product with instructions which, when they are executed on a computer. (¶0039)
It would have been obvious to ordinary skill in the art before the effective filling date of claimed invention to have modified the invention to include the teaching of separating controller and sensor system.  By separating controller from sensor, the user can control the sensor remotely and allow user to place sensors in any places in a hazard environment.

Allowable Subject Matter
Claims 4, 6-9, 11, and 19 would be allowed if rewritten to overcome 35 USC 101 and 112b.
The following is a statement of reasons for the indication of allowable subject matter.
The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations.
Regarding to claim 4, the prior art does not teach or suggest the claimed invention having “

    PNG
    media_image1.png
    235
    593
    media_image1.png
    Greyscale
”, 
and a combination of other limitations thereof as recited in the claims.

Regarding to claim 6, the prior art does not teach or suggest the claimed invention having “

    PNG
    media_image2.png
    102
    488
    media_image2.png
    Greyscale
”
and a combination of other limitations thereof as recited in the claims.

Regarding to claim 7, the prior art does not teach or suggest the claimed invention having “determine an associated weighting factor for each pair that depends on a distance of the associated absolute magnitude from a threshold value; and determine the output signal value making use of the calculated mean values and of the determined weighting factors” and a combination of other limitations thereof as recited in the claims.

Regarding to claim 8, the prior art does not teach or suggest the claimed invention having “

    PNG
    media_image3.png
    220
    618
    media_image3.png
    Greyscale
”
and a combination of other limitations thereof as recited in the claims.

Regarding to claim 9, the prior art does not teach or suggest the claimed invention having “

    PNG
    media_image4.png
    256
    623
    media_image4.png
    Greyscale
” and a combination of other limitations thereof as recited in the claims.

Regarding to claim 11, the prior art does not teach or suggest the claimed invention having “

    PNG
    media_image5.png
    311
    614
    media_image5.png
    Greyscale
” 
and a combination of other limitations thereof as recited in the claims.

Regarding to claim 19, the prior art does not teach or suggest the claimed invention having “determining an associated weighting factor for each pair that depends on a distance of the associated absolute magnitude from a threshold value; and determining the output signal value making use of the calculated mean values and of the determined weighting factors” and a combination of other limitations thereof as recited in the claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Granig (Diagnostic Coverage Estimation Method for Optimization of Redundant Sensor System)  teaches calculate absolute magnitudes of differences between all possible pairs of the sensor signal values; and determine the output signal value taking the calculated absolute magnitudes into consideration (Paragraph ¶ Dual Channel Redundant Sensor System, Fig. 1).
Guillet et al. (US 2015/0233730) - A device for generating an output signal value making use of sensor signal values of at least three redundant sensors, with the following features: a computing device that is configured to: calculate absolute magnitudes of differences between all possible pairs of the sensor signal values; and determine the output signal value taking the calculated absolute magnitudes into consideration (Fig.1, 3; ¶0020-0023)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DACTHANG P NGO whose telephone number is (571)272-9614. The examiner can normally be reached M-TH 930-630PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DACTHANG P NGO/Examiner, Art Unit 2864                                                                                                                                                                                                        
/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862